Citation Nr: 1529595	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-24 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania Regional Office (RO), that denied entitlement to service connection for a psychiatric disorder and continued the initial noncompensable rating assigned for bilateral hearing loss.  The Board notes that the Veteran submitted a request for reconsideration of the October 2010 rating decision in December 2010, within one year of that decision, along with new and material evidence as to the claim for a psychiatric disorder.  Hence, the appeal of that issue dates back to his initial June 2010 claim.  38 C.F.R. § 3.156(b).  Similarly, with regard to the Veteran's hearing loss, his request for reconsideration, which asks for a higher rating, can be reasonably construed as a notice of disagreement with the October 2010 rating decision.  See 38 C.F.R. § 20.204; see also Ortiz v. Shinseki, 23 Vet. App. 353, 360 (2010) (noting that mere dissatisfaction is the essence of a notice of disagreement).

A hearing request in the Veteran's July 2013 substantive appeal (VA Form 9) was later withdrawn by the Veteran in October 2013.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing loss has been manifested by no more than Level I hearing impairment in the right ear and Level I hearing impairment in the left ear.




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

This appeal arises from disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected bilateral hearing loss in August 2010 and January 2014.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since his most recent examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claim. 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.
.
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in an October 2010 rating decision, and a noncompensable evaluation was assigned.  

In response to his original service connection claim, the Veteran was afforded an initial VA audiological evaluation in August 2010; the examiner reviewed the evidence of record and noted the Veteran's history.  The examiner addressed the functional effect of the Veteran's hearing loss by noticing the condition caused significant difficulty understanding speech, difficulty hearing in competing background noise conditions, and the Veteran's needing to turn up his TV volume to understand it.  

On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
45
LEFT
20
25
25
35
65

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.  The puretone averages were shown to be 31 decibels for the right ear and 38 decibels for the left ear from 1000 to 4000 Hertz. 

None of the VA or private medical treatment records in the claims file are shown to disclose any significant findings regarding the ears or of hearing loss that would prove pertinent to his claim.  The Veteran has not alerted the VA of the existence of any such records.  

In January 2014 the Veteran underwent another VA Examination for hearing loss.  On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
35
55
LEFT
25
30
35
40
70

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  The puretone averages were shown to be 39 decibels for the right ear and 44 decibels for the left ear from 1000 to 4000 Hertz. 

Applying the results of the Veteran's August 2010 and January 2014 VA audiograms to Table VI, a numerical designation of I in the right ear and a numerical designation of I for the left ear are assigned under 38 C.F.R. § 4.85. Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment.  Thus, pursuant to Table VII, a noncompensable disability rating is warranted for the Veteran's bilateral hearing loss based on the results of the August 2010 and January 2014 VA examinations.  There is no other evidence regarding hearing loss that suggests a higher rating is warranted.  There also is no indication of an exceptional hearing loss pursuant to the criteria of 38 C.F.R. § 4.86.

Although the Veteran contends that a compensable rating is warranted, the evidence of record does not indicate that such rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board finds that the August 2010 VA examiner addressed the Veteran's functional effects caused by the Veteran's hearing disability as described above.  Although the more recent VA examination of January 2014 did not address his functional impairment, the Veteran has not reported a change in the functional effects of his hearing impairment since the August 2010 VA examination, but instead in his July 2013 substantive appeal pointed to test results in his service treatment records from decades earlier.  Even when considering the hearing difficulties reported in the August 2010 VA examination, a compensable evaluation for bilateral hearing loss is not warranted based on any audiological findings of record. 

In light of the holding in Fenderson v. West, 12 Vet. App. 119 (1999), the Board has considered whether the Veteran is entitled to "staged" ratings for the service-connected bilateral hearing loss.  Based upon the record, however, the Board finds that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated.

The Board has also considered the Veteran's assertion that his hearing loss presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Specifically, the Veteran asserted that his bilateral hearing loss is more disabling than currently rated.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The Veteran has not pointed to objective evidence of marked interference with employment or the need for frequent hospitalization or extraordinary medical care.  The assigned schedular evaluation is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.85, Diagnostic Code 6100. There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.

REMAND

The Board finds that additional development is warranted before it can decide the remaining issue on appeal, entitlement to service connection for a psychiatric disorder including PTSD.  The Veteran is shown by the official records to have served at the Ubon Airbase in Thailand from February 11, 1966 to December 11, 1966, with duties involving wastewater management.  His records were corrected to include the awards of Air Force Commendation Medal, Presidential Unit Citation, Air Force Outstanding Unit Award With Valor, National Defense Service Medal, Vietnam Service Medal With 2 Bronze Service Stars, Republic of Vietnam Gallantry Cross With Palm and Republic Of Vietnam Campaign Medal, with such awards based on his service in Thailand.  No actual service in Vietnam is shown.  

The Veteran's only clearly articulated stressors (aside from the general stressors of fear of hostile military or terrorist activity) were described in his original June 2010 claim and include exposure to gunfire (at least acoustically) and of a guard at his base having his throat cut by a Vietcong infiltrator around April or May 1966.  At that time he described these events as taking place in Vietnam, and because the RO was unable to verify Vietnam service, no further action was taken to verify the alleged stressors.  See August 2011 VA Memorandum.  While the general assertion of exposure to gunfire is too vague for verification purposes, the death of a guard at the Veteran's base is something that can be researched.  Therefore, upon remand, the AOJ should confirm whether such incident took place where he was actually stationed, at Ubon Airbase in Thailand, while with the 8th Engineering Squadron.  Updated VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those dated since August 2013.

2.  Then attempt to verify the Veteran's alleged stressor of a guard at his base having his throat cut by a Vietcong infiltrator between April and May of 1966 while serving with the 8th Engineering Squadron at Ubon Airbase in Thailand.  If additional information is needed from the Veteran, such should be requested.
 
3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


